Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed on 03/06/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 12, and 25 have been amended and claim 26 has been cancelled. Claims 1, 2, 5-7, 12, 25, and 27-31 remain pending in the application.
Claim Objections
Claim 27 is objected to because of the following informalities: “The method of claim 26” should be “The method of claim 1” as the features of now cancelled claim 26 have been incorporated into claim 1. Because claim 27 cannot depend from cancelled claim 26, it is a mere minor informality to correct claim 27 as noted above.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	Based on the amendments to the claims filed in the Response, the 112(b) rejections of claims raised in the Office Action mailed 12/16/2021 (hereinafter “Office Action”) are rendered moot and therefore are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 2, 5-7, 12, 25, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 5-7, 12, 25, and 27-31 are drawn to a method for identifying a variance indicative of a possible drug diversion, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
Claim 1: A method comprising: 
receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each medication dispense transaction of a plurality of medication dispense transactions occurring within a healthcare facility, the medication dispense transaction data for each medication dispense transaction of the plurality of medication dispense transactions indicative of a user identifier corresponding to a respective user of a plurality of users, a first medication identifier indicating a respective medication of a plurality of medications, a first patient identifier indicating a respective patient of a plurality of patients within the healthcare facility, and a first medication amount identifier indicating an amount of the medication dispensed to the patient; 
receiving, by the computing device and from the AMDS, medication waste transaction data for each medication waste transaction of a plurality of medication waste transactions occurring within the healthcare facility, wherein the medication waste transaction data for each medication waste transaction of the plurality of medication waste transactions indicates a wasted amount of the medication entered into the AMDS during the medication waste transaction; 
receiving, by the computing device, electronic health record data corresponding to each medication dispense transaction of the plurality of medication dispense transactions, the electronic health record data including at least a second patient identifier indicating a respective patient of the plurality of patients within the healthcare facility, a second medication identifier identifying a respective medication of the plurality of medications prescribed to the patient, and a second medication amount identifier indicating an amount of the medication administered to the patient; 
for each medication dispense transaction of the plurality of medication dispense transactions, each medication dispense transaction corresponding to a respective user of the plurality of users: 
determining, by the computing device, an expected wasted amount of the medication based on the amount of medication dispensed to the patient, the amount of the medication administered to the patient, and the corresponding electronic health record data; 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on wasted medication received by the AMDS during the medication waste transaction and retrieved from the AMDS for purposes of the quantitative assay; 
comparing, by the computing device, the amount of medication dispensed to the patient with the amount of medication administered to the patient, the wasted amount of the medication with the expected wasted amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication; and 
detecting, by the computing device, a plurality of variances, wherein the plurality of variances include a respective variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold; 
for each user of the plurality of users, identifying, by the computing device performing longitudinal analysis of one or more variances of the plurality of variances associated with the user identifier, one or more variance patterns indicative of drug diversion, wherein identifying the one or more variance patterns comprises: detecting, by the computing device, a first variance pattern based on a first set of variances detected during a first period of time for one of the plurality of user identifiers; 
detecting, by the computing device, a second variance pattern based on a second set of variances detected during a second period of time for the one of the plurality of user identifiers, wherein the second period of time is subsequent to the first period of time; 
determining that the second variance pattern is different than the first variance pattern; and identifying drug diversion corresponding to the one of the plurality of user identifiers based on the determining that the second variance pattern is different than the first variance pattern; and 
generating, by the computing device, one or more reports including, the plurality of variances associated with the user identifier detected over the period of time.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal analysis of a plurality of variances associated with a user identifier over a period of time wherein identifying the variance patters comprises detecting a first variance pattern over a first period of time and detecting a second variance pattern over a second period of time and determining that the second variance pattern is different than the first variance pattern, the difference being indicative of drug diversion, and generating a report including the identified plurality of variances is an observation/evaluation/ judgment/analysis that can be performed in the human mind; but for the recitation of generic computer components (i.e. a computing device and an automated medication dispensing system).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below. 
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2, 5-7, 12, 25, and 27-31include other limitations for example claim 2 recites further details as to the type of data received, claim 5 recites further details as to additional data being received, claims 12, 25 and 27 recites further details as to how the variance identification is determined when additional/other data is received/used, claims 28 and 29 recite further details as to how the quantitative assay is determined, e.g., by spectrography/high pressure liquid chromatography and how that data is used to make a comparison between the determined concentration of the wasted medication with an expected concentration of the wasted medication, claims 30 and 31 recite further details as to users associated with the medication dispense transaction and medication waste transaction; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 2, 5-7, 12, 25, and 27-31 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
Claim 1: A method comprising: 
receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each medication dispense transaction of a plurality of medication dispense transactions occurring within a healthcare facility, the medication dispense transaction data for each medication dispense transaction of the plurality of medication dispense transactions indicative of a user identifier corresponding to a respective user of a plurality of users, a first medication identifier indicating a respective medication of a plurality of medications, a first patient identifier indicating a respective patient of a plurality of patients within the healthcare facility, and a first medication amount identifier indicating an amount of the medication dispensed to the patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, by the computing device and from the AMDS, medication waste transaction data for each medication waste transaction of a plurality of medication waste transactions occurring within the healthcare facility, wherein the medication waste transaction data for each medication waste transaction of the plurality of medication waste transactions indicates a wasted amount of the medication entered into the AMDS during the medication waste transaction (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)); 
receiving, by the computing device, electronic health record data corresponding to each medication dispense transaction of the plurality of medication dispense transactions, the electronic health record data including at least a second patient identifier indicating a respective patient of the plurality of patients within the healthcare facility, a second medication identifier identifying a respective medication of the plurality of medications prescribed to the patient, and a second medication amount identifier indicating an amount of the medication administered to the patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
for each medication dispense transaction of the plurality of medication dispense transactions, each medication dispense transaction corresponding to a respective user of the plurality of users: 
determining, by the computing device, an expected wasted amount of the medication based on the amount of medication dispensed to the patient, the amount of the medication administered to the patient, and the corresponding electronic health record data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on wasted medication received by the AMDS during the medication waste transaction and retrieved from the AMDS for purposes of the quantitative assay (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
comparing, by the computing device, the amount of medication dispensed to the patient with the amount of medication administered to the patient, the wasted amount of the medication with the expected wasted amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
detecting, by the computing device, a plurality of variances, wherein the plurality of variances include a respective variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
for each of the plurality of uses, identifying, by the computing device performing longitudinal analysis of one or more variances of the plurality of variances associated with the user identifier, one or more variance patterns indicative of drug diversion, wherein identifying the one or more variance patterns comprises: detecting, by the computing device, a first variance pattern based on a first set of variances detected during a first period of time for one of the plurality of user identifiers (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
detecting, by the computing device, a second variance pattern based on a second set of variances detected during a second period of time for the one of the plurality of user identifiers, wherein the second period of time is subsequent to the first period of time (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
determining that the second variance pattern is different than the first variance pattern; and identifying drug diversion corresponding to the one of the plurality of user identifiers based on the determining that the second variance pattern is different than the first variance pattern; and 
generating, by the computing device, one or more reports including, the plurality of variances associated with the user identifier detected over the period of time (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal analysis of a plurality of variances associated with a user identifier over a period of time wherein identifying the variance patters comprises detecting a first variance pattern over a first period of time and detecting a second variance pattern over a second period of time and determining that the second variance pattern is different than the first variance pattern, the difference being indicative of drug diversion, and generating a report including the identified plurality of variances by utilizing a computing device and a general purpose computer embodying the automated medication dispensing system;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data and further the infusion medication administration data, and the assay data of claim 12; further the analyzing of the wasted medication performed by spectrography or high pressure liquid chromatography amounts to merely further describing how the data that is received by the system is created which is still interpreted as being insignificant extra-solution activity – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each medication dispense transaction of a plurality of medication dispense transactions occurring within a healthcare facility”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 2, 5-7, 12, 25, and 27-31 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a computer including a processor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0138] discloses that “The techniques described in this disclosure, including functions performed by a processor" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal analysis of a plurality of variances associated with a user identifier over a period of time wherein identifying the variance patters comprises detecting a first variance pattern over a first period of time and detecting a second variance pattern over a second period of time and determining that the second variance pattern is different than the first variance pattern, the difference being indicative of drug diversion, and generating a report including the identified plurality of variances by utilizing a general purpose a computing device and computer embodying the automated medication dispensing system including a processor;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data and further the infusion medication administration data, and the assay data of claim 12; further the analyzing of the wasted medication performed by spectrography or high pressure liquid chromatography amounts to merely further describing how the data that is received by the system is created which is still interpreted as being insignificant extra-solution activity  – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each medication dispense transaction of a plurality of medication dispense transactions occurring within a healthcare facility”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
The dependent claims 2, 5-7, 12, 25, and 27-31merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claim 2 recites further details as to the type of data received (merely further limiting the abstract idea), claim 5 recites further details as to additional data being received (merely further limiting the abstract idea), claims 12, 25, and 27 recites further details as to how the variance identification is determined when additional/other data is received/used (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 28 and 29 recite further details as to how the quantitative assay is determined, e.g., by spectrography/high pressure liquid chromatography and how that data is used to make a comparison between the determined concentration of the wasted medication with an expected concentration of the wasted medication (merely further limiting the abstract idea), claims 30 and 31 recite further details as to users associated with the medication dispense transaction and medication waste transaction (merely further limiting the abstract idea); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the medication dispense transaction and/or the EHR data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1, 2, 5-7, 12, 25, and 27-31are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments included in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 7-12.
On pp. 9-11 of the Response Applicant takes the position that the claims do not recite an abstract idea because although the claims recite concepts that could be performed in the human mind, they simply recite too much information to reasonably be performed in the human mind. Specifically, the heart of Applicant’s argument is:
claim 1 recites receiving medication dispense transaction data, medication waste transaction data, and electronic health record data for a plurality of (many) transactions within an entire healthcare facility - which is a very large amount of data. This large amount of data is too voluminous for a human to process using a pen and paper, much like the Federal Circuit held that processing a large amount of network packet data is beyond the capabilities of the human mind, and much like the Federal circuit held that processing satellite signals to determine the absolute position of a GPS receiver cannot be performed by the human mind. … the method includes detecting a plurality of variances based on the large amount of data corresponding to the large number of transactions occurring within the healthcare facility. Determining each variance of the plurality of variances comprises at least six steps … Performing each of these six steps for each and every medication dispense transaction of the plurality of medication dispense transactions occurring within the medical facility is too large of a task to be performed within the human mind, even with the assistance of a pen and paper. … even after determining the plurality of variances corresponding to the plurality of medication dispense transactions, the method further comprises determining one or variance patterns for each user of the plurality of users. … Determining one or more variance patterns indicative of drug diversion by performing many calculations using data corresponding to a plurality of transactions occurring within a healthcare facility is far more complex than comparing two strings of characters in two different gene sequences, which the Federal Circuit held to be a mental process. For at least these reasons, claim 1 does not fall into the mental processes grouping of abstract ideas. Claim 1 does not recite an abstract idea falling into any of the other enumerated categories of abstract ideas, so Claim 1 does not recite an abstract idea.
Examiner disagrees. Applicant overstates the complexity of the presently recited claims. For example, although Applicant places emphasis on “an entire healthcare facility” if the healthcare facility were very small, e.g., a rural family practice with only one patient, there may only be one dispense transaction. This type of logic is persistent throughout the entire claim. While the claim may be long, there no reason why one of ordinary skill in the art could not, when given some time, perform the abstract idea in their mind or using pen and paper. Applicant attempts to analogize the claims to the Fed. Cir. Holding in Univ. of Utah Research Foundation where the court found it not reasonable for one to perform a comparison of BRCA gene sequences. This argument fails because, while a gene sequence may “only” be made up of a string of characters comprising A, C, G, and T, that string of characters is unbelievably long. Further, while the characters individually are simple, the combination at length is very complex. In contrast to the presently amended claims, although the steps of the claim are lengthy, they are not different than the everyday practice of an auditor of medication in a healthcare facility now. 
Regarding SRI Int’l, analyzing network packets for suspicious activity not only is a sheer volume of calculations, but inherently is a computer based activity of which the human mind is not adept to perform, therefore this analogy is also not persuasive. See Response p. 10. 
Thus, for at least the above reasons, Applicant’s arguments are not persuasive and the interpretation of the claims reciting an abstract idea at Step 2A prong one is maintained.

Regarding Step 2A prong two, on pp. 13-15 of the Response Applicant argues that the claims amount to incorporation of the abstract idea into a practical application because the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e). Specifically, on pp. 13-14 Applicant states “Applicant does not seek to monopolize a method of determining a variance by comparing data corresponding to medication dispense transactions” because a specific method of determining a variance is recited. Initially, Examiner notes that incorporation of an abstract idea into a practical application relies on analysis of the additional elements individually and in combination. Applicant’s argument instead emphasizes elements that are identified as being part of the abstract idea which alone make the argument not persuasive. Further, regarding monopolization of the abstract idea, i.e., preemption, generally, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown above, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent incorporation of the abstract idea into a practical application, and hence has addressed any concerns arising from preemption. Examiner notes the same arguments apply for Applicant’s argument on p. 14 regarding the claims reciting more than generally linking the use of the judicial exception to a particular technological environment.

Regarding Step 2B, Applicant states on p. 15 that “claim 1 recites additional elements that amount to significantly more than the alleged abstract idea. In determining whether a claim recites additional elements that amount to significantly more than an abstract idea, the Office should (1) identify any additional elements recited in the claim that are beyond the abstract idea, and (2) evaluate those additional elements individually and in combination to determine whether they contribute to an inventive concept.” Applicant then goes on to block quote from the amended claims, and then makes the conclusory statement that that “additional elements that amount to significantly more than the alleged abstract idea, because these additional steps are specific steps for determining whether each user of a plurality of user is associated with drug diversion, and more specifically, that differences between a detected first variance pattern associated with a user for a first period of time and a detected second variance pattern associated with the same user for a second period of time are analyzed to identify drug diversion activity.” However, when performing the analysis suggested by Applicant the same conclusion is still reached, the additional elements are not indicative of an inventive concept (aka “significantly more”) because the additional elements are mere data gathering steps, i.e., the receiving/obtaining steps, or amount to merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea by using generic computer components, i.e., a computing system. Therefore, Applicant’s arguments directed to the 101 rejection of the claims are not persuasive and the rejection is maintained. 

Applicant's arguments included in the Response directed toward the 103 rejection of the claims have been fully considered and they are persuasive. See Response pp. 16-17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686